Citation Nr: 1434998	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for degenerative disc and joint disease of the cervical spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right arm radicular symptoms with minimal contraction deformity of the right fifth finger, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's claims file currently resides with the Portland, Oregon RO.

In his June 2011 substantive appeal, the Veteran requested a hearing before the Board; however, he withdrew that request in correspondence received by VA in September 2011.

The Board notes that during the pendency of the current appeal, the Veteran submitted claims of entitlement to an eye disability, increased ratings for bilateral hearing loss and tinnitus, and for a total rating based on unemployability due to service-connected disability (TDIU).  These claims were addressed in a May 2011 rating decision, wherein the RO granted service connection for an eye disability and denied the other claims.  The Veteran submitted a Notice of Disagreement (NOD) in January 2012, and a Statement of the Case (SOC) was issued in September 2013.  No substantive appeal was received.  In a September 2013 Decision Review Officer (DRO) Decision, the RO increased the evaluation of the eye disability from noncompensable to 30 percent.  In a February 2014 statement, the Veteran's representative correctly listed the issues on appeal as they are shown above; however, in a May 2014 appellate brief, the Disabled American Veterans service officer listed the issues addressed in the May 2011 rating decision and January 2012 SOC.  These issues are not in appellate status; thus they will not be addressed herein by the Board.  However, the May 2014 appellate brief could in theory be construed as a NOD with the September 2013 rating decision increasing the evaluation of the Veteran's eye disability, and as new claims regarding the remaining evaluations and 

for a TDIU.  The Veteran should be contacted to inquire whether that is his intent, and if so, the agency of original jurisdiction (AOJ) should act accordingly.


FINDINGS OF FACT

1.  Sleep apnea was not manifest in service and is unrelated to service.

2.  For the period prior to April 3, 2012, degenerative disc and joint disease of the cervical spine was manifested by cervical flexion limited by pain to 28 degrees; there was no objective evidence of favorable or unfavorable ankylosis of the entire cervical spine, nor incapacitating episodes.  

3.  For the period from April 3, 2012, degenerative disc and joint disease of the cervical spine is manifested by cervical flexion limited by pain to five degrees; there is no objective evidence of favorable or unfavorable ankylosis of the entire cervical spine, nor incapacitating episodes.  

4.  For the period prior to April 3, 2013, right arm radicular symptoms with minimal contraction deformity of the right fifth finger were manifested by symptoms approximating moderate partial paralysis of the median nerve.

5.  For the period from April 3, 2013, right arm radicular symptoms with minimal contraction deformity of the right fifth finger are manifested by symptoms approximating severe partial paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  For the period prior to April 3, 2013, the criteria for an evaluation in excess of 20 percent for degenerative disc and joint disease of the cervical spine have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

3.  For the period from April 3, 2012, the criteria for an evaluation of 30 percent, but no higher, for degenerative disc and joint disease of the cervical spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

4.  For the period prior to April 3, 2012, the criteria for an evaluation in excess of 30 percent for right arm radicular symptoms with minimal contraction deformity of the right fifth finger have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

5.  For the period from April 3, 2012, the criteria for an evaluation of 50 percent, but no higher, for right arm radicular symptoms with minimal contraction deformity of the right fifth finger have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A December 2009 letter discussed the evidence necessary to support a claims of entitlement to service connection and higher ratings.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for right arm radicular symptoms.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations for the Veteran's sleep apnea, cervical spine, and right upper extremity claims have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection for Sleep Apnea

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss), psychosis, and arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of sleep apnea.  On separation in April 1971, the Veteran's respiratory system and throat were normal.  The same result was reported on periodic examination in March 1973.  At that time, the Veteran indicated that his health was good.  He denied frequent trouble sleeping and shortness of breath.  He endorsed ear, nose, and throat trouble, but did not specify the problem.  On reenlistment examination in January 1974, the Veteran denied shortness of breath and frequent trouble sleeping, as well as ear, nose, or throat trouble.  Clinically, his respiratory system and throat were normal.  On retirement examination in December 1991, the Veteran denied ear, nose and throat trouble, as well as shortness of breath and frequent trouble sleeping.  His respiratory system and throat were normal.  

The record reflects an initial diagnosis of sleep apnea in January 2008.  

In April 2009, a private provider indicated that the Veteran had an established diagnosis of obstructive sleep apnea since January 2008.  The provider noted that the Veteran's symptoms and risk factors were not apparent until the initial pulse oximetry study.  

Lay statements dated in June and July 2010 attest that the authors were service colleagues of the Veteran.  They indicated that the Veteran had problems with sleepiness at work, an inability to focus, and unresponsiveness.  

In June 2011, a private physician stated that the Veteran had been diagnosed with obstructive sleep apnea, with symptoms of fatigue, daytime sleepiness, headaches, restless legs, and obesity.  She noted that the Veteran did not exhibit most of the typical symptoms.  She stated that the symptoms do not appear acutely and can exist long term.  She indicated that it was possible that the condition had existed for some time and influenced his long term functioning.  

On VA general medical examination in April 2013, the examiner noted that service treatment records did not show any treatment for complaints of sleep apnea, excessive daytime sleepiness, or excessive fatigue.  She further noted that a diagnosis of sleep apnea was made in 2008.  She also reviewed the June 2011 private physician's statement.  She concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that there was no evidence in the service treatment records to show ongoing problems with fatigue, excessive daytime sleepiness, loud snoring, or apneic pauses.  She noted that the Veteran had a Mallampati 1 oropharyngeal structure, meaning that he had no significant airway impairment structurally that would predispose him to sleep apnea.  She indicated that if the Veteran had a class 3 or 4 structure, one that predisposed to obstruction, it would be more suggestive that he could have had sleep apnea in service despite lack of treatment.  She concluded that the lay statements were too nonspecific to constitute medical evidence of obstructive sleep apnea.  She pointed out that inability to focus had multiple causes, as did sleepiness, and that neither was diagnostic for obstructive sleep apnea.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed sleep apnea.  While the post-service records include a diagnosis of sleep apnea, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Notably, a diagnosis of sleep apnea does not appear in the medical record until 2008, many years following the Veteran's separation from service.    

To the extent that the Veteran asserts that he has sleep apnea that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any currently diagnosed sleep apnea because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

In this case, the April 2013 VA examiner concluded that the claimed sleep apnea is not related to service.  She provided a reasoned opinion, based on complete review of the record, to include the June 2011 private physician's statement indicating that it was possible that the condition had existed for some time and influenced the Veteran's long-term functioning.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying her conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact. The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of sleep apnea, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

Evaluation of Cervical Spine and Right Upper Extremity 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

With respect to the Veteran's cervical spine disability, the Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Regarding the right upper extremity disability, in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

On VA examination in April 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran was a challenging historian, but that he appeared to have significant pain in his neck.  He also endorsed stiffness.  He noted that his pain radiated intermittently into the upper extremities and that his hands frequently fell asleep at night.  On physical examination, sensation was intact to pinprick and light touch throughout the upper extremities.  Strength was 5/5.  There was a decrease in the usual cervical lordosis.  The examiner noted that there was no scoliosis but that there was a mild forward head and rounded shoulder.  Range of motion testing revealed flexion to 45 degrees with pain at 30 degrees, extension to 45 degrees with pain at 40 degrees, and rotation to 60 degrees with pain at 45 degrees bilaterally.  There was no significant change in active range of motion following repetitive motion testing.  The diagnosis was cervical degenerative disc disease and spondylosis with painful, limited range of motion.  The examiner also identified moderate, primarily sensory right C6 radiculopathy.

Private physical therapy notes dated in August and September 2010 note the Veteran's complaints of tingling in his hands which made gripping objects very difficult.  He reported that he could not lift objects weighing greater than 10 pounds.  

An additional VA examination was carried out in November 2010.  The Veteran's history was reviewed.  He reported ongoing pain at the back of his neck, radiating below the shoulder blades down to his waist.  He also noted radiation into the upper extremities.  He complained of weakness in the right arm and wrist.  Range of motion was measured as flexion to 28 degrees with pain throughout, extension to 30 degrees with pain throughout, right rotation to 55 degrees with pain, and left rotation to 65 degrees with pain.  There was no change in active or passive range of motion during repeat testing, with no additional losses due to painful motion, weakness, impaired endurance, incoordination, or instability.  Strength in the upper extremities was normal; however, grip strength was weak, right greater than left.  There was hypertrophy of the DIP joint of the fifth fingers, and the examiner noted that such was likely osteoarthritis.  Sensory examination revealed mild decreased sensation to pinprick on the right.  Deep tendon reflexes were 1+ on biceps and triceps jerks.  The diagnoses were moderately severe degenerative joint and disc disease of the cervical spine, with right and left radiculopathy and contracture of the fifth finger.  

On VA examination in April 2013, the Veteran reported that he dropped things unless he wore braces, and that he had severe bilateral upper extremity numbness and tingling.  Range of motion testing revealed flexion to 10 degrees with pain at five degrees, extension to 10 degrees with pain at five degrees, and rotation to 10 degrees with pain at five degrees bilaterally.  The examiner indicated that the Veteran was unable to perform repetitive motion due to pain.  There was pain on palpation and guarding or muscle spasm, resulting in abnormal spinal contour.  Strength on right elbow and finger flexion and extension was 4/5.  Sensory in the right shoulder, forearm, and hand was decreased.  The examiner indicated that there were signs and symptoms of severe paresthesias and or dysesthesias, as well as numbness, in the right upper extremity.  She also indicated that radiculopathy was severe.  No other neurologic abnormalities were identified.  Although intervertebral disc syndrome was identified, the examiner indicated that there had been no incapacitating episodes.  

	Cervical Spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion for the thoracolumbar spine is 340 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2013).

The Veteran's cervical spine disability is currently evaluated as 20 percent disabling pursuant to the general rating formula.  This evaluation contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For the period prior to April 3, 2012, the Board concludes that this evaluation is appropriate.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Such is not shown by the evidence of record.  Moreover, there is no evidence of incapacitating episodes of intervertebral disc syndrome that would allow for a higher evaluation under the criteria for evaluation of that disability.  Accordingly, for this period, a higher evaluation is not warranted.

However, for the period from April 3, 2012, the Board has determined that an evaluation of 30 percent is warranted for the cervical spine disability.  Here, the VA examiner identified flexion of the cervical spine to 10 degrees with pain at five degrees.  Thus, the higher 30 percent evaluation is appropriate.  An evaluation in excess of 30 percent requires evidence demonstrating unfavorable ankylosis of the entire cervical spine.  Such is not shown by the record.  While the Veteran is shown to have marked limitation of motion, some motion remains possible.  Therefore, the Board concludes that for the period from April 3, 2012, a 30 percent evaluation is appropriate. 

The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence in the record of incapacitating episodes of intervertebral disc syndrome.  Accordingly, higher evaluations pursuant to the criteria for evaluating intervertebral disc syndrome are not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain due to his cervical spine disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the evaluations assigned herein are appropriate for the Veteran's cervical spine disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that increased evaluations are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Right Upper Extremity

The Veteran's right upper extremity radicular symptoms are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, for incomplete paralysis of the median nerve.  Where there is complete paralysis of the median nerve with the dominant hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the place of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle finders remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb; at right angles to palm; weakened wrist; flexion; and pain with trophic disturbances, a 70 percent rating is warranted.  Incomplete, severe paralysis warrants assignment of a 50 percent rating; incomplete, moderate paralysis warrants a 30 percent rating; and incomplete mild paralysis warrants a 10 percent rating.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2013). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2013). 

The Veteran's right upper extremity radicular symptoms are evaluated as 30 percent disabling, and for the period prior to April 3, 2012, the Board finds that this rating is appropriate.  This rating contemplates moderate incomplete paralysis of the median nerve.  Objectively, the record reflects moderate radiculopathy was identified in April 2010, and that mild decreased sensation to pinprick in November 2010.  The evidence of record does not demonstrate severe incomplete paralysis of the median nerve prior to April 3, 2012.  Thus, the Board concludes that for this period the criteria for a higher evaluation have not been met or approximated, and the current 30 percent evaluation is warranted.

However, for the period from April 3, 2012, the Board concludes that a 50 percent evaluation is warranted.  In this regard, the April 2012 VA examiner identified severe radiculopathy as well as severe paresthesias and or dysesthesias, as well as numbness.  A higher evaluation is not warranted absent complete paralysis of the median nerve.  Such is not shown by the objective evidence.  

As discussed, the Veteran is competent to report the severity of his neurological disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.  The evidence preponderates against a finding that increased evaluation are warranted.  As such, the appeal is denied.  Gilbert.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate, at any time during the appellate period, musculoskeletal or neurological symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's cervical spine and neurological disabilities is specifically contemplated under the appropriate rating criteria for lumbosacral spine and neurological disabilities.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for sleep apnea is denied.

For the period prior to April 3, 2012, an evaluation in excess of 20 percent for degenerative disc and joint disease of the cervical spine is denied.

For the period from April 3, 2012, an evaluation of 30 percent for degenerative disc and joint disease of the cervical spine is granted, subject to the regulations controlling the payment of monetary benefits.

For the period prior to April 3, 2012, an evaluation in excess of 30 percent for right arm radicular symptoms with minimal contraction deformity of the right fifth finger is denied.

For the period from April 3, 2012, an evaluation of 50 percent for right arm radicular symptoms with minimal contraction deformity of the right fifth finger is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


